Citation Nr: 1419401	
Decision Date: 05/01/14    Archive Date: 05/16/14

DOCKET NO.  13-04 695	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a certificate of eligibility for an automobile and adaptive equipment or for adaptive equipment only.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Cherry, Counsel





INTRODUCTION

The Veteran served on active duty from August 1950 to June 1972 with additional periods of active duty for training starting in June 1946. 

This case comes to the Board of Veterans' Appeals (the Board) on appeal from an August 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The Board's review includes the paper and electronic records.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

While the Veteran was examined for his service-connected disabilities in 2009, he has not been afforded a VA examination to determine the severity of his service-connected bilateral peripheral vascular disease of the lower extremities and peripheral neuropathy of all four extremities to see if he meets the criteria for a certificate of eligibility for an automobile and adaptive equipment or for adaptive equipment only since he filed his claim in 2010.  The AOJ should schedule him for a VA examination.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Ask the Veteran to identify all treatment for his connected bilateral peripheral vascular disease of the lower extremities and peripheral neuropathy of all four extremities.  Regardless of the appellant's response, obtain all records from the Fayetteville (NC) VA Medical Center and Jacksonville VA community-based outpatient clinic from August 2011 to the present.

2.  Thereafter, the Veteran must be afforded a VA examination to determine the nature and extent of his service-connected bilateral peripheral vascular disease of the lower extremities and peripheral neuropathy of all four extremities for the purpose of determining eligibility for an automobile and adaptive equipment or for adaptive equipment only.  The claims folder is to be made available to the examiner to review.  The examiner is to provide a detailed review of the appellant's pertinent medical history, current complaints, and the nature and extent of any disability in the hands and feet due to bilateral peripheral vascular disease of the lower extremities and peripheral neuropathy of all four extremities.  

3.  Thereafter, the AOJ must readjudicate the issue on appeal.  If the benefit is not granted, the Veteran should be furnished with a supplemental statement of the case, with a copy to his representative, and afforded an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



